

117 HR 3723 : Consumer Safety Technology Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3723IN THE SENATE OF THE UNITED STATESJune 24, 2021Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo direct the Consumer Product Safety Commission to establish a pilot program to explore the use of artificial intelligence in support of the mission of the Commission and direct the Secretary of Commerce and the Federal Trade Commission to study and report on the use of blockchain technology and digital tokens, respectively.1.Short title; table of contents(a)Short titleThis Act may be cited as the Consumer Safety Technology Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Artificial Intelligence and Consumer Product SafetySec. 101. Short title.Sec. 102. Pilot program for use of artificial intelligence by Consumer Product Safety Commission.Title II—Blockchain Technology InnovationSec. 201. Short title.Sec. 202. Study on blockchain technology and its use in consumer protection.Title III—Digital Token TaxonomySec. 301. Short title.Sec. 302. Findings.Sec. 303. Reports on unfair or deceptive acts or practices in transactions relating to digital tokens.2.DefinitionsIn this Act—(1)the term consumer product has the meaning given such term in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)); and(2)the term Secretary means the Secretary of Commerce. IArtificial Intelligence and Consumer Product Safety101.Short titleThis title may be cited as the AI for Consumer Product Safety Act.102.Pilot program for use of artificial intelligence by Consumer Product Safety Commission(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Consumer Product Safety Commission shall establish a pilot program to explore the use of artificial intelligence by the Commission in support of the consumer product safety mission of the Commission.(b)RequirementsIn conducting the pilot program established under subsection (a), the Commission shall do the following:(1)Use artificial intelligence for at least 1 of the following purposes:(A)Tracking trends with respect to injuries involving consumer products.(B)Identifying consumer product hazards.(C)Monitoring the retail marketplace (including internet websites) for the sale of recalled consumer products (including both new and used products).(D)Identifying consumer products required by section 17(a) of the Consumer Product Safety Act (15 U.S.C. 2066(a)) to be refused admission into the customs territory of the United States.(2)Consult with the following:(A)Technologists, data scientists, and experts in artificial intelligence and machine learning.(B)Cybersecurity experts.(C)Members of the retail industry.(D)Consumer product manufacturers.(E)Consumer product safety organizations.(F)Any other person the Commission considers appropriate.(c)Report to CongressNot later than 180 days after the conclusion of the pilot program established under subsection (a), the Consumer Product Safety Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Commission, a report on the findings and data derived from such program, including whether and the extent to which the use of artificial intelligence improved the ability of the Commission to advance the consumer product safety mission of the Commission.IIBlockchain Technology Innovation201.Short titleThis title may be cited as the Blockchain Innovation Act.202.Study on blockchain technology and its use in consumer protection(a)In general(1)Study requiredNot later than one year after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Federal Trade Commission, and in consultation with the any other appropriate Federal agency the Secretary determines appropriate, shall conduct a study on current and potential use of blockchain technology in commerce and the potential benefits of blockchain technology for limiting fraud and other unfair and deceptive acts and practices.(2)Requirements for studyIn conducting the study, the Secretary shall examine—(A)trends in the commercial use of and investment in blockchain technology;(B)best practices in facilitating public-private partnerships in blockchain technology;(C)potential benefits and risks of blockchain technology for consumer protection; (D)how blockchain technology can be used by industry and consumers to reduce fraud and increase the security of commercial transactions; (E)areas in Federal regulation of blockchain technology that greater clarity would encourage domestic innovation; and(F)any other relevant observations or recommendations related to blockchain technology and consumer protection.(3)Public commentIn producing the study required in subsection (a)(2), the Secretary shall provide opportunity for public comment and advice relevant to the production of the study.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains the results of the study conducted under subsection (a).IIIDigital Token Taxonomy301.Short titleThis title may be cited as the Digital Taxonomy Act. 302.FindingsCongress finds that—(1)it is important that the United States remains a leader in innovation;(2)digital tokens and blockchain technology are driving innovation and providing consumers with increased choice and convenience;(3)the use of digital tokens and blockchain technology is likely to increase in the future;(4)the Federal Trade Commission is responsible for protecting consumers from unfair or deceptive acts or practices, including relating to digital tokens; (5)the Commission has previously taken action against unscrupulous companies and individuals that committed unfair or deceptive acts or practices involving digital tokens; and(6)to bolster the Commission’s ability to enforce against unfair or deceptive acts or practices involving digital tokens, the Commission should ensure staff have appropriate training and resources to identify and pursue such cases.303.Reports on unfair or deceptive acts or practices in transactions relating to digital tokensNot later than one year after the date of enactment of this Act and each year thereafter until fiscal year 2024, the Federal Trade Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on its website, a report of—(1)any actions taken by the Commission relating to unfair or deceptive acts or practices in transactions relating to digital tokens;(2)the Commission’s other efforts to prevent unfair or deceptive acts or practices relating to digital tokens; and(3)any recommendations by the Commission for legislation that would improve the ability of the Commission and other relevant Federal agencies—(A)to further protect consumers from unfair or deceptive acts or practices in the digital token marketplace; and(B)to promote competition and promote innovation in the global digital token sector.Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,Clerk